NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JAN 24 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MICHAEL ORLANDO,                                 No.   15-55280

              Plaintiff-Appellant,               D.C. No.
                                                 8:13-cv-01090-DOC-JPR
 v.

LOS ALAMITOS RACING                              MEMORANDUM*
ASSOCIATION, a California corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                      Argued and Submitted January 10, 2017
                               Pasadena, California

Before: TALLMAN and FRIEDLAND, Circuit Judges, and FABER,** Senior
District Judge.

      Michael Orlando appeals the district court’s order granting summary

judgment to Defendant Los Alamitos Racing Association in his action under Title


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable David A. Faber, Senior United States District Judge
for the Southern District of West Virginia, sitting by designation.
III of the Americans with Disabilities Act (“ADA”). Orlando alleged that he was

denied an accessible path of travel to the Clubhouse portion (“Clubhouse”) of the

grandstand because the entrance through which most patrons entered had stairs,

and the alternative path to the Clubhouse led to a locked door that had to be opened

by a track employee who escorted him. The district court held that the racetrack’s

procedure for escorting disabled patrons through the locked door provided a

reasonable alternative access route. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

      First, the parties do not dispute that bypassing the stairs at the main entrance,

whether by ramp or lift, was not readily achievable. See 42 U.S.C.

§ 12182(b)(2)(A)(iv). As such, it was proper for the district court to view the

access route as an “alternative method” of making the racetrack’s facilities

available to disabled patrons. 42 U.S.C. § 12182(b)(2)(A)(v); 28 C.F.R.

§ 36.305(a); see also 28 C.F.R., Pt. 36, App. D § 4.3.2.

      Second, Orlando has not alleged that being escorted ever materially delayed

his entering the Clubhouse or that he was otherwise inconvenienced. Instead,

Orlando argued that Los Alamitos was required to either keep the interior door

unlocked or, at minimum, station someone outside the door during business hours

to unlock it. However, Orlando has not explained why his alternatives would


                                          2
provide meaningfully different access than the current procedure. Nor has he

pointed to an aspect of the ADA that requires Los Alamitos to implement either of

his preferred methods, and we have found none. Without more, Orlando’s

arguments are unavailing.

      Orlando does not dispute that the racetrack has a legitimate operational

concern in keeping the interior door to the Clubhouse locked—access to the

Clubhouse requires patrons to purchase extra admission. The racetrack has also

provided a reasonable procedure by which employees escort disabled patrons who

pay to access the Clubhouse. See Baughman v. Walt Disney World Co., 685 F.3d
1131, 1135 (9th Cir. 2012). Because Orlando has failed to show that Los Alamitos

denied him the full and equal enjoyment of its facilities, see 42 U.S.C. § 12182(a),

the district court’s grant of summary judgment is

      AFFIRMED.

      Costs are awarded to the appellee.




                                           3
Orlando v. Los Alamitos Racing Ass’n, No. 15-55280                       FILED
FRIEDLAND, Circuit Judge, concurring in the judgment:                     JAN 24 2017
                                                                      MOLLY C. DWYER, CLERK
      In my view, Orlando conceded more than the majority suggests.U.S.Although
                                                                        COURT OF APPEALS



he initially contended that Los Alamitos was required to keep the interior door to

the Clubhouse unlocked, Orlando ultimately agreed that the interior door could

remain locked so long as an employee of Los Alamitos was stationed outside the

door to unlock it when a disabled patron approached. Because Orlando failed to

identify a legally salient distinction between stationing an employee outside the

door to unlock it and the racetrack’s current policy of escorting a disabled patron to

the door and unlocking it, I concur in the judgment.